DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2021/0079804; hereinafter Clark) in view of Foster et al. (US 2019/0331127; hereinafter Foster) and Thomas (“Braided Fibers-Manufacturing, Benefits, and Applications”).  
Regarding claim 1, Clark (Fig. 1-5) discloses a seal assembly (70) for a gas turbine engine (20) comprising: a seal (70) including a main body extending circumferentially between opposed mate faces, the main body including a sealing portion (106) and an engagement portion (110 and 112) extending outwardly from sealing portion (106) along at least one of the mate faces; wherein the main body includes one or more core plies (96) having a first fiber construction (Paragraph 0030, lines 13-15) and arranged to establish an internal cavity (90a-c), an overwrap including one or more overwrap plies and arranged to follow a perimeter of the one or more core 

    PNG
    media_image1.png
    408
    709
    media_image1.png
    Greyscale

Fig. I. Clark, Fig. 3 (Annotated)
Clark fails to disclose that the overwrap plies have a second fiber construction, and one or more overwrap plies have a second fiber construction differing from the first fiber construction, and wherein the first fiber construction establishes a first target fiber volume fraction, the second fiber construction establishes a second target fiber volume fraction, and the first and second fiber volume fractions are equal to or greater than 0.30. 
Foster (Fig. 3-5; Paragraph 0054, lines 3-5) teaches a gas turbine composite airfoil in which the skin and core of the airfoil are formed from woven plies. Foster (Fig. 7c) teaches that the outer layers can be formed with biaxial braids. Thomas (“Benefits of Braided Fibers”, “Applications”) teaches that braided structures enhance impact 
Since both the overwrap and core are composite components and the fiber forming each only a portion are made of fibers, both the overwrap and core have target fiber volume fractions. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Clark so the first and second target fiber volume fractions fall within the claimed ranges, since “[W]here the general conditions of a claim (in this case the first and second set of bias tows being angled relative each other) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” (see MPEP 2144.05 (II)).
Regarding claim 2, Clark, as modified, discloses the seal assembly as recited in claim 1, wherein Clark (Fig. 3), as modified, further discloses that the internal cavity (90a-c) spans circumferentially between the mate faces. Refer to Fig. I above. 
Regarding claim 3, Clark, as modified, discloses the seal assembly as recited in claim 1, wherein Clark (Paragraph 0030, lines 13-15), as modified, further discloses that the one or more core plies are triaxially braided, and the one or more overwrap plies are biaxially braided (Foster: Fig. 7c).  
Regarding claim 5, Clark, as modified, discloses the seal assembly as recited in claim 3, wherein Clark (Foster: Fig. 7c), as modified, further discloses that the one or more overwrap plies include a first set of bias tows interlaced with a second set of bias tows. Refer to Fig. II below. 

    PNG
    media_image2.png
    155
    342
    media_image2.png
    Greyscale

Fig. II. Foster, Fig. 7c (Annotated)
Clark, as modified, fails to disclose that a bias angle of each of the first and second sets of bias tows is less than or equal to approximately 45 degrees, absolute. However, Clark does disclose that the first and second tows are angled less than 90 degrees relative to each other. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Clark so the bias angle falls within the claimed range, since “[W]here the general conditions of a claim (in this case the first and second set of bias tows being angled relative each other) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” (see MPEP 2144.05 (II)).
Regarding claim 6, Clark, as modified, discloses the seal assembly as recited in claim 3, but fails to disclose that the first and second target fiber volume fractions are equal to or less than 0.55. 
Since both the overwrap and core are composite components and the fiber forming each only a portion are made of fibers, both the overwrap and core have target 
Regarding claim 7, Clark, as modified, discloses the seal assembly as recited in claim 6, but fails to disclose that the first and second target fiber volume fractions are equal to or greater than 0.35 and are equal to or less than 0.45. 
Since both the overwrap and core are composite components and the fiber forming each only a portion are made of fibers, both the overwrap and core have target fiber volume fractions. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Clark so the first and second target fiber volume fractions fall within the claimed ranges, since “[W]here the general conditions of a claim (in this case the first and second set of bias tows being angled relative each other) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” (see MPEP 2144.05 (II)).
Regarding claim 12, Clark, as modified, discloses the seal assembly as recited in claim 1, wherein Clark (Fig. 2), as modified, further discloses that the seal (70) is a blade outer air seal (BOAS) (70).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2021/0079804; hereinafter Clark) in view of Foster et al. (US 2019/0331127; hereinafter Foster) and Thomas (“Braided Fibers-Manufacturing, Benefits, and Applications”) and further in view of Sheedy et al. (US 2020/0299200; hereinafter Sheedy). 
Regarding claim 4, Clark, as modified, discloses the seal assembly as recited in claim 3, but fails to explicitly disclose that the one or more core plies include axial tows interlaced with bias tows, and a bias angle of each of the bias tows is greater than or equal to approximately 45 degrees, absolute.  
Sheedy (Fig. 4; Abstract) teaches a turbine vane formed from a composite materially including triaxially braided layers. Sheedy (Fig. 4; Paragraph 0038) teaches that the triaxially braided layers are formed with axial tows (402), and two sets of bias tows (404 and 406) angled relative the axial tows (402). Sheedy (Paragraph 0038) teaches that the bias angles of the bias tows can be formed between 20 degrees and 70 degrees. Sheedy (Paragraph 0038, lines 17-19) teaches that the bias angles may be configured to improve the material properties of the layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Clark by forming the triaxially braided core plies as taught by Sheedy with bias angles taught by Sheedy for the benefit of improving the material properties of the layer. 
While Clark, as modified, fails to specifically disclose that the bias angles is greater than or equal to approximately 45 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to .

Claims 1, 8-11, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rugg et al. (US 10,801,351; hereinafter Rugg) in view of Clark et al. (US 2020/0003077; hereinafter Clark), Foster et al. (US 2019/0331127; hereinafter Foster), and Thomas (“Braided Fibers-Manufacturing, Benefits, and Applications”).  
Regarding claim 1, Rugg (Fig. 1, 3-9) discloses a seal assembly (176) for a gas turbine engine (20) comprising: a seal (169) including a main body (170) extending circumferentially between opposed mate faces (178), the main body (170) including a sealing portion (177) and an engagement portion (179) extending outwardly from sealing portion (177) along at least one of the mate faces (178); wherein the main body (170) is arranged to establish an internal cavity (184); and wherein an overwrap follows a perimeter of the a core to establish the engagement portion (179) and the sealing portion (177). Refer to Fig. III below. 

    PNG
    media_image3.png
    227
    505
    media_image3.png
    Greyscale

Fig. III. Rugg, Fig. 3 (Annotated)
Rugg fails to disclose that the main body includes one or more core plies having a first fiber construction, that the overwrap includes one or more overwrap plies having a second fiber construction, and the second fiber construction differing from the first fiber construction; wherein the first fiber construction establishes a first target fiber volume fraction, the second fiber construction establishes a second target fiber volume fraction, and the first and second target fiber volume fractions are equal to or greater than 0.30.
Clark (Paragraph 0005 and Paragraph 0029) teaches a blade outer air seal for a gas turbine engine which is formed from either biaxially or triaxially braided plies where silicon carbide fibers embedded in a silicon carbide matrix can be used to form the plies. Clark (Paragraph 0003) teaches that it is desirable to form components such as blade outer air seals form such a material, because they are light and exhibit excellent physical, chemical, and mechanical properties at high temperatures. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the seal from triaxially braided plies (silicon carbide fibers 
Foster (Fig. 3-5; Paragraph 0054, lines 3-5) teaches a gas turbine composite airfoil in which the skin and core of the airfoil are formed from woven plies. Foster (Fig. 7c; Paragraph 0055) teaches that the outer layers can be formed with biaxial braids and that the fiber type and direction can be different to tailor the strength and stiff of the core or skin. Thomas (“Benefits of Braided Fibers”, “Applications”) teaches that braided structures enhance impact resistance due to the efficient distribution of load and offer efficient reinforcement for parts such as gas turbine stator vanes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rugg by forming the overwrap with biaxial braids, as taught by Foster and Thomas, in order to enhance the seal’s impact resistance. 
Since both the overwrap and core are composite components and the fiber forming each only a portion are made of fibers, both the overwrap and core will have target fiber volume fractions. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Rugg so the first and second target fiber volume fractions fall within the claimed ranges, since “[W]here the general conditions of a claim (in this case the first and second set of bias tows being angled relative each other) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” (see MPEP 2144.05 (II)).

Regarding claim 8, Rugg, as modified, discloses the seal assembly as recited in claim 1, wherein Rugg (Fig. 5-9), as modified, further discloses at least one mounting block (180) including an interface portion (181) extending from a mounting portion (182); and wherein the engagement portion (179) includes a pair of openings (185) along respective ones of the mate faces (178), and the interface portion (181) is dimensioned to be inserted into one of the openings (185) to limit relative movement (Col. 1, lines 49-55) between the at least one mounting block (180) and seal (169).  
Regarding claim 9, Rugg, as modified, discloses the seal assembly as recited in claim 1, wherein Rugg (Fig. 3), as modified, further discloses a platform insert extending between portions of the core and the overwrap to establish the sealing portion (177), and the platform insert including at least one intermediate ply having a third fiber construction differing from the first and second fiber constructions. Rugg disclose that third fiber construction, since no two plies will be exactly the same. Refer to Fig. III above. 
Regarding claim 10, Rugg, as modified, discloses the seal assembly as recited in claim 9, but fails to explicitly disclose that the at least one intermediate ply comprises a woven fabric; the third fiber construction establishes a third target fiber volume fraction and the third target fiber volume fraction is equal to or greater than 0.30, and is equal to or less than 0.55. 
However, Clark (Paragraph 0005 and Paragraph 0029) teaches a blade outer air seal for a gas turbine engine which is formed from either biaxially or triaxially braided plies where silicon carbide fibers embedded in a silicon carbide matrix can be used to form the plies. Clark (Paragraph 0003) teaches that it is desirable to form components 
Since the intermediate ply is a composite component and that each are only formed of a portion of fibers, the intermediate ply will have a target fiber volume fraction. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Rugg so the third target fiber volume fraction fall within the claimed ranges, since “[W]here the general conditions of a claim (in this case the first and second set of bias tows being angled relative each other) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” (see MPEP 2144.05 (II)).
Regarding claim 11, Rugg, as modified, discloses the seal assembly as recited in claim 10, wherein Rugg (Clark: Paragraph 0029; Foster: Fig. 7c), as modified, further discloses that the one or more core, intermediate and overwrap plies include ceramic fibers embedded in a ceramic matrix (Clark: Paragraph 0029), the one or more core plies comprise a plurality of core plies that are triaxially braided (Clark: 0005), and that the overwrap plies that are biaxially braided (Foster: Paragraph 0055) and include a first set of bias tows interlaced with a second set of bias tow. Refer to Fig. II above. 

Sheedy (Fig. 4; Abstract) teaches a turbine vane formed from a composite materially including triaxially braided layers. Sheedy (Fig. 4; Paragraph 0038) teaches that the triaxially braided layers are formed with axial tows (402), and two sets of bias tows (404 and 406) angled relative the axial tows (402). Sheedy (Paragraph 0038) teaches that the bias angles of the bias tows can be formed between 20 degrees and 70 degrees. Sheedy (Paragraph 0038, lines 17-19) teaches that the bias angles may be configured to improve the material properties of the layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rugg by forming the triaxially braided core plies as taught by Sheedy with bias angles taught by Sheedy for the benefit of improving the material properties of the layer. 
While Rugg, as modified, fails to specifically disclose that the bias angles is between approximately 60 and 70 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Rugg so the bias angle falls within the claimed range, since “[W]here the general conditions of a claim (in this case the bias tows having bias angles) are disclosed in the 
While Rugg, as modified, fails to specifically disclose that the bias angles of each of the first set and second set of bias tows is between approximately 30 degrees and approximately 40 degrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Rugg so the bias angle falls within the claimed range, since “[W]here the general conditions of a claim (in this case the bias tows having bias angles) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” (see MPEP 2144.05 (II)).
Since the first, second, and third fiber constructions all form composite components and that each are only formed of a portion of fibers, each of the first, second, and third fiber constructions will have a target fiber volume fraction. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Rugg so the first, second, and third target fiber volume fractions fall within the claimed ranges, since “[W]here the general conditions of a claim (in this case the first and second set of bias tows being angled relative each other) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” (see MPEP 2144.05 (II)).



Regarding claim 13, Rugg (Fig. 1 and 3-9) discloses a gas turbine engine (20), comprising: an engine case (37) extending along an engine axis (A); an array of blades (61) rotatable about the engine axis (A); and an array of blade outer air seals (169) distributed about the array of blades (61) to bound a gas path, each of the seals (169) including a sealing portion (177) extending circumferentially between opposed mate faces (178) and an engagement portion (179) extending outwardly from the sealing portion (177), the mate faces (178) arranged to define an intersegment gap (G) with the mate faces (178) of adjacent seals (169), and wherein: core plies arranged to establish an internal cavity (184); and an overwrap follows a perimeter of the core plies to establish the engagement portion (179) and the sealing portion (177); and an array of circumferentially spaced apart mounting blocks (180) each arranged between the engagement portion (179) of adjacent pairs of the seals (169) to secure the seals (169) to the engine case (37). .  
Rugg fails to disclose that the core plies are braided comprising substantially continuous fibers and having a first fiber construction, and the overwrap includes braided overwrap plies comprising substantially continuous fibers, and the overwrap plies have a second fiber construction differing from the first fiber construction; and the first fiber construction establishes a first target fiber volume fraction, the second fiber construction establishes a second target fiber volume fraction, and the first and second target fiber volume fractions are equal to or greater than 0.30. 
Clark (Paragraph 0005 and Paragraph 0029) teaches a blade outer air seal for a gas turbine engine which is formed from either biaxially or triaxially braided plies where silicon carbide fibers embedded in a silicon carbide matrix can be used to form the plies. 
Foster (Fig. 3-5; Paragraph 0054, lines 3-5) teaches a gas turbine composite airfoil in which the skin and core of the airfoil are formed from woven plies. Foster (Fig. 7c; Paragraph 0055) teaches that the outer layers can be formed with biaxial braids and that the fiber type and direction can be different to tailor the strength and stiff of the core or skin. Thomas (“Benefits of Braided Fibers”, “Applications”) teaches that braided structures enhance impact resistance due to the efficient distribution of load and offer efficient reinforcement for parts such as gas turbine stator vanes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rugg by forming the overwrap with biaxial braids, as taught by Foster and Thomas, in order to enhance the seal’s impact resistance. 
Since both the overwrap and core are composite components and the fiber forming each only a portion are made of fibers, both the overwrap and core will have target fiber volume fractions. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Rugg so the first and second target fiber volume fractions fall within the claimed ranges, since 
Regarding claim 14, Rugg, as modified, discloses the gas turbine engine as recited in claim 13, wherein Rugg (Fig. 3), as modified, further discloses that the core plies are triaxially braided (Clark: 0005); the overwrap plies are biaxially braided (Foster: Paragraph 0055); and a platform insert extends between portions of the core and the overwrap to establish the sealing portion (177), and that the platform insert includes at least one intermediate ply having a third fiber construction. Refer to Fig. III above. 
Rugg, as modified, fails to disclose that the platform insert includes at least one intermediate ply having a third fiber construction of substantially discontinuous fibers.
However, Clark (Paragraph 0005 and Paragraph 0029) teaches a blade outer air seal for a gas turbine engine which is formed from either biaxially or triaxially braided plies where silicon carbide fibers embedded in a silicon carbide matrix can be used to form the plies. Clark (Paragraph 0003) teaches that it is desirable to form components such as blade outer air seals form such a material, because they are light and exhibit excellent physical, chemical, and mechanical properties at high temperatures. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the intermediate ply as either a biaxially or triaxially braided ply (silicon carbide fibers embedded in a silicon carbide matrix), as taught by Clark, in order to provide a lightweight seal with excellent physical, chemical, and mechanical properties at high temperatures. 
Regarding claim 16, Rugg, as modified, discloses the gas turbine engine as recited in claim 13, wherein Rugg (Fig. 3-9), as modified, further discloses the mounting blocks (180) are mechanically attached to the engine case (136); the mounting blocks (180) span across the intersegment gap (185) established by the mate faces (178) of the respective adjacent pair of seals (169); and each of the mounting blocks (180) includes an interface portion (181) having a dovetail geometry (Fig. 8 and 9) that extends through an opening along a respective one of the mate faces (178) to mate with ramped surfaces (186) of the internal cavity (184) and limit movement (Col. 1, lines 49-55) of the respective seal (169) relative to the engine case (136).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rugg et al. (US 10,801,351; hereinafter Rugg) in view of Clark et al. (US 2020/0003077; hereinafter Clark), Foster et al. (US 2019/0331127; hereinafter Foster), and Thomas (“Braided Fibers-Manufacturing, Benefits, and Applications”) and further in view of Sheedy et al. (US 2020/0299200; hereinafter Sheedy).
Regarding claim 15, Rugg, as modified, discloses the gas turbine engine as recited in claim 14, wherein Rugg (Clark: Paragraph 0029; Foster: Fig. 7c), as modified, further discloses that the core plies, the overwrap plies and the at least one intermediate ply include ceramic fibers embedded in a ceramic matrix (Clark: Paragraph 0029); the braided core is triaxially braided (Clark: 0005), the biaxially braided (Foster: Paragraph 0055) overwrap plies include a first set of bias tows interlaced with a second set of bias tows. Refer to Fig. II above. 

However, Clark (Paragraph 0005 and Paragraph 0029) teaches a blade outer air seal for a gas turbine engine which is formed from either biaxially or triaxially braided plies where silicon carbide fibers embedded in a silicon carbide matrix can be used to form the plies. Clark (Paragraph 0003) teaches that it is desirable to form components such as blade outer air seals form such a material, because they are light and exhibit excellent physical, chemical, and mechanical properties at high temperatures. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the intermediate ply as either a biaxially or triaxially braided ply (silicon carbide fibers embedded in a silicon carbide matrix), as taught by Clark, in order to provide a lightweight seal with excellent physical, chemical, and mechanical properties at high temperatures. 
Sheedy (Fig. 4; Abstract) teaches a turbine vane formed from a composite materially including triaxially braided layers. Sheedy (Fig. 4; Paragraph 0038) teaches that the triaxially braided layers are formed with axial tows (402), and two sets of bias tows (404 and 406) angled relative the axial tows (402). Sheedy (Paragraph 0038) 
While Rugg, as modified, fails to specifically disclose that the bias angles is between approximately 60 and 70 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Rugg so the bias angle falls within the claimed range, since “[W]here the general conditions of a claim (in this case the bias tows having bias angles) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” (see MPEP 2144.05 (II)).
While Rugg, as modified, fails to specifically disclose that the bias angles of each of the first set and second set of bias tows is between approximately 30 degrees and approximately 40 degrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Rugg so the bias angle falls within the claimed range, since “[W]here the general conditions of a claim (in this case the bias tows having bias angles) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” (see MPEP 2144.05 (II)).
.

Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rugg et al. (US 10,801,351; hereinafter Rugg) in view of Blaney et al. (US 2020/0094447; hereinafter Blaney), Clark et al. (US 2020/0003077; hereinafter Clark), Foster et al. (US 2019/0331127; hereinafter Foster), and Thomas (“Braided Fibers-Manufacturing, Benefits, and Applications”).  
Regarding claim 17, Rugg (Fig. 1 and 3-9) discloses a method (disclosed by the product) of fabricating a seal (169) for a gas turbine engine (20), comprising: forming a core of a main body; forming an overwrap establishing a passageway (184); inserting the core plies at least partially into the passageway (184) such that the core plies and the overwrap cooperate to establish a sealing portion (177) extending circumferentially between opposed mate faces (178) and to establish an engagement portion (179) having an opening (185) along each of the opposed mate faces (178) dimensioned to receive a mounting block (180). Refer to Fig. III above.   

Blaney (Fig. 3-4; Paragraph 0055) teaches a method of forming a blade outer air seal by wrapping material around a mandrel (300). Blaney (Paragraph 0005) teaches that the mandrel can be formed of two parts. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rugg by using a mandrel to form the blade outer air seal, as taught by Blaney, in order to provide a means for forming the seal with an interior cavity that extends the length of the seal. 
Clark (Paragraph 0005 and Paragraph 0029) teaches a blade outer air seal for a gas turbine engine which is formed from either biaxially or triaxially braided plies where silicon carbide fibers embedded in a silicon carbide matrix can be used to form the plies. Clark (Paragraph 0003) teaches that it is desirable to form components such as blade outer air seals form such a material, because they are light and exhibit excellent physical, chemical, and mechanical properties at high temperatures. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the seal from triaxially braided plies (silicon carbide fibers embedded in a silicon carbide matrix), as taught by Clark, in order to provide a 
Foster (Fig. 3-5; Paragraph 0054, lines 3-5) teaches a gas turbine composite airfoil in which the skin and core of the airfoil are formed from woven plies. Foster (Fig. 7c; Paragraph 0055) teaches that the outer layers can be formed with biaxial braids and that the fiber type and direction can be different to tailor the strength and stiff of the core or skin. Thomas (“Benefits of Braided Fibers”, “Applications”) teaches that braided structures enhance impact resistance due to the efficient distribution of load and offer efficient reinforcement for parts such as gas turbine stator vanes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rugg by forming the overwrap with biaxial braids, as taught by Foster and Thomas, in order to enhance the seal’s impact resistance. 
Since both the overwrap and core are composite components and the fiber forming each only a portion are made of fibers, both the first and second fiber concentrations will have target fiber volume fractions. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Rugg so the first and second target fiber volume fractions fall within the claimed ranges, since “[W]here the general conditions of a claim (in this case the first and second set of bias tows being angled relative each other) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” (see MPEP 2144.05 (II)).
Regarding claim 18, Rugg, as modified discloses the method as recited in claim 17, wherein Rugg (Rugg: Fig. 3 and 5; Clark: Paragraph 0029), as modified, further 
Rugg, as modified, fails to disclose that the third fiber construction establishes a third target fiber volume fraction, and the third target fiber volume fraction is equal to or greater than 0.30.
Since the third fiber construction is a composite structure and only a portion are made of fibers, the third fiber construction will have a target fiber volume fraction. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Rugg so the third target fiber volume fraction fall within the claimed ranges, since “[W]here the general conditions of a claim (in this case the first and second set of bias tows being angled relative each other) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” (see MPEP 2144.05 (II)).
Regarding claim 20, Rugg, as modified, discloses the method as recited in claim 18, but fails to disclose that the first, second and third target fiber volume fractions are equal to or greater than 0.35, and are equal to or less than 0.45.
Since the first, second, and third fiber constructions are composite structures and only a portion are made of fibers, the first, second, and third fiber constructions will have target fiber volume fractions. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Rugg so the first, second, and third target fiber volume fractions fall within the claimed ranges, since “[W]here the general conditions of a claim (in this case the first and second set of bias tows being angled relative each other) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” (see MPEP 2144.05 (II)).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rugg et al. (US 10,801,351; hereinafter Rugg) in view of Blaney et al. (US 2020/0094447; hereinafter Blaney), Clark et al. (US 2020/0003077; hereinafter Clark), Foster et al. (US 2019/0331127; hereinafter Foster), and Thomas (“Braided Fibers-Manufacturing, Benefits, and Applications”), and further in view of Sheedy et al. (US 2020/0299200; hereinafter Sheedy).
Regarding claim 19, Rugg, as modified, discloses the method as recited in claim 18, but fails to disclose that the first, second and third target fiber volume fractions are equal to or less than 0.55; the step of forming the core occurs such that a bias angle of bias tows in the respective core plies is between 60 degrees and 70 degrees, 
Since the first, second, and third fiber constructions are composite structures and only a portion are made of fibers, the first, second, and third fiber constructions will have target fiber volume fractions. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Rugg so the first, second, and third target fiber volume fractions fall within the claimed ranges, since “[W]here the general conditions of a claim (in this case the first and second set of bias tows being angled relative each other) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” (see MPEP 2144.05 (II)).
Sheedy (Fig. 4; Abstract) teaches a turbine vane formed from a composite materially including triaxially braided layers. Sheedy (Paragraph 0038) teaches that the bias angles of the bias tows can be formed between 20 degrees and 70 degrees. Sheedy (Paragraph 0038, lines 17-19) teaches that the bias angles may be configured to improve the material properties of the layer. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rugg by forming the triaxially braided with bias angles taught by Sheedy for the benefit of improving the material properties of the layer. 
While Rugg, as modified, fails to specifically disclose that the bias angles is between approximately 60 and 70 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further 
While Rugg, as modified, fails to specifically disclose that the bias angles of each of the first set and second set of bias tows is between approximately 30 degrees and approximately 40 degrees, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Rugg so the bias angle falls within the claimed range, since “[W]here the general conditions of a claim (in this case the bias tows having bias angles) are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” (see MPEP 2144.05 (II)).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745